The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on June 30, 2022 has been entered.
Applicant’s Information Disclosure Statement filed June 30, 2022 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references.
Claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 are pending and under examination.
Claim 1 is amended. 

EXAMINER’S COMMENT
	In the papers filed June 30, 2022, Applicant requests an amendment to the first page of the specification at the paragraph entitled “Claim of Priority” with the submitted corrected text.
	37 C.F.R. §1.121(b)(1) provides for amendments to the specification via replacement paragraph, and further stipulates in subsection (i) that Applicant must provide “[a]n instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs”. 37 C.F.R. §1.121(b)(ii) further states that “[t]he full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph” should also be provided. 
	Applicant’s submitted amendment to the specification appears to meet the requirements of 37 C.F.R. §1.121(b) in that it unambiguously identifies the location of the proposed replacement paragraph, and further presents the replacement paragraph with markings to indicate the changes to be made. For this reason, the amendment appears to comply with the requirements of 37 C.F.R. §1.121(b) and is entered into the record.
	In reply to the rejection of claims 1, 58-59 and 74 under 35 U.S.C. §103 as being unpatentable over:
	(i) Wu et al. (WO 2015/123465 A1; Published August 20, 2015, Filed February 12, 2015);
	(ii) Wu et al. (U.S. Patent Application Publication No. 2015/0225401 A1; Published August 13, 2015, Filed February 12, 2015);
	(iii) Wu et al. (U.S. Patent No. 9,670,210 B2; Published June 6, 2017, Filed February 12, 2015);
	(iv) Wu et al. (U.S. Patent Application Publication No. 2017/0342070 A1; Published November 30, 2017, Filed April 26, 2017, Priority to February 12, 2015);
	(v) Wu et al. (U.S. Patent No. 10,174,030 B2; Published January 8, 2019, Filed April 26, 2017, Priority to February 12, 2015); or
	(vi) Wu et al. (U.S. Patent Application Publication No. 2019/0211014 A1; Published July 11, 2019, Filed November 19, 2018, Priority to February 12, 2015),
	each alternatively taken in view of Berge et al. (“Pharmaceutical Salts”, Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), as set forth at p.5-8 of the previous Office Action dated April 4, 2022, Applicant now amends claim 1 to specifically limit the crystalline forms to Form I, Form HI, Form HII, Form HIII or Form DH, thereby distinguishing over the generic crystalline form described in the primary references to Wu et al. Accordingly, the rejections are now each hereby withdrawn.
	In reply to:
	(i) the rejection of claims 1 and 58-59 on the grounds of nonstatutory double patenting as being unpatentable over claim 69 of U.S. Patent Application No. 16/897,051 (now claim 14 of U.S. Patent No. 11,247,992 B2) in view of Wu et al. (WO 2015/123465 A1; Published August 20, 2015, Filed February 12, 2015) and Berge et al. (“Pharmaceutical Salts”, Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), as set forth at p.8-9 of the previous April 4, 2022 Office Action; 
	(ii) the rejection of claims 1 and 58-59 on the grounds of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 9,670,210 B2 in view of Wu et al. (WO 2015/123465 A1; Published August 20, 2015, Filed February 12, 2015) and Berge et al. (“Pharmaceutical Salts”, Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), as set forth at p.10-11 of the previous April 4, 2022 Office Action; 
	(iii) the rejection of claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,329,255 B2, as set forth at p.11-12 of the previous April 4, 2022 Office Action; and
	(iv) the rejection of claims 1 and 58-59 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 10,717,737 B2 in view of Wu et al. (WO 2015/123465 A1; Published August 20, 2015, Filed February 12, 2015) and Berge et al. (“Pharmaceutical Salts”, Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), as set forth at p.13-14 of the previous April 4, 2022 Office Action,
	Applicant now amends claim 1 to specifically limit the crystalline forms to Form I, Form HI, Form HII, Form HIII or Form DH, thereby distinguishing over the generic crystalline forms or salts of the conflicting claims, and further corrects the designation of the relationship between the instant application and parent U.S. Patent Application No. 16/447,841 (filed June 20, 2019, now U.S. Patent No. 10,723,700 B2) as a divisional. Accordingly, each of the above rejections is now hereby withdrawn.
	Claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 12, 2022